Exhibit 10.1

GlobalSantaFe Corporation

Amendment to

Terms and Conditions of Performance-Awarded Restricted Stock Units and

Terms and Conditions of Performance Units (2005-2007 Cycle)

Pursuant to the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, I consent to the following amendments to the Terms and
Conditions of my outstanding Performance-Awarded Restricted Stock Units and/or
Performance Units (2005-2007 Cycle) (the “Terms & Conditions”) which shall be
incorporated as “Exhibit A” to the Terms & Conditions (the “Amendment”).
Notwithstanding the foregoing, this Amendment only applies to an outstanding
Performance-Awarded Restricted Stock Unit or Performance Unit if I have
previously attained age 55 or will attain age 55 during the “Vesting Period” of
such Performance-Awarded Restricted Stock Unit or “Performance Cycle” of such
Performance Unit (as such terms are defined in the respective Terms and
Conditions).

1. The definition of Change in Control in the existing Terms & Conditions shall
be amended as follows:

(a) The third subparagraph of the definition of “Change in Control” shall be
amended by removing the language “Approval by the equityholders of the Company
of.”

(b) The following new subparagraph shall be added to the end of the definition
of “Change in Control”:

“Notwithstanding the foregoing, in order to constitute a Change in Control, such
transaction must also constitute a “change in ownership or effective control” as
defined in Section 409A of the Internal Revenue Code of 1986, as amended.”

2. The Terms & Conditions are modified to provide that notwithstanding anything
to the contrary, no Restricted Stock Unit or Performance Unit is subject to
forfeiture upon termination of employment if such termination occurs following
the approval by the equityholders of GlobalSantaFe Corporation of the
transaction described in the Merger Agreement executed by GlobalSantaFe
Corporation on July 21, 2007.

3. The Terms & Conditions are amended to include the following provision:

“Notwithstanding anything to the contrary hereto, if you are a “specified
employee,” as such term is defined in Section 409A of the Internal Revenue Code
of 1986 (the “Code”), as amended and determined as described below, any payments
payable as a result of your termination (other than death) shall not be payable
before the earlier of (i) the date that is six months after the your
termination, (ii) the date of your death, or (iii) the date that otherwise
complies with the requirements of Section 409A of the Code. This paragraph shall
be applied by accumulating all payments that otherwise would have been paid
within six months of the your termination and paying such accumulated amounts at
the earliest date which complies with or is exempt from the application of the
requirements of Section 409A of the Code. You shall be a “specified



--------------------------------------------------------------------------------

employee” for the twelve-month period beginning on April 1 of a year if you are
a “key employee” as defined in Section 416(i) of the Code (without regard to
Section 416(i)(5)) as of December 31 of the preceding year or using such dates
as designated by the Committee in accordance with Section 409A of the Code and
in a manner that is consistent with respect to all of the Company’s nonqualified
deferred compensation plans. For purposes of determining the identity of
specified employees, the Committee may establish procedures as it deems
appropriate in accordance with Section 409A of the Code.”

To evidence your acceptance of these changes, please sign and date this
Amendment below and return to Bob Labbe no later than October 31, 2007.

 

Print Name:

 

 

Signature:

 

 

Date:

 

 